In my opinion the decision of these cases does not turn upon the application of Section 4, Article 6, Chapter 130 of the Acts of the Legislature of 1945, providing that certain claimants for unemployment compensation shall be *Page 529 
considered disqualified and providing further the period during which the disqualification shall last. This section does not attempt to provide the persons who shall receive unemployment compensation, but does suspend payments under the act to those awarded benefits, for different causes and for varying numbers of weeks. Section 1 of this article defines those who shall be eligible to receive benefits, making it clear that no others under any circumstances or conditions shall become beneficiaries under the act. Subsection 3 of Section 1 reads as follows: If "He is able to work and is available for full time work for which he is fitted by prior training or experience." Viewing the act as a whole, it is quite plain that the term "able to work" means able to follow the customary occupation of the claimant. Otherwise the person involved is not "available for full time work" as provided. Conceding the bona fides of these claims, the claimants are not able to work within the meaning of the act.
In my opinion it is perfectly plain that the article providing for eligibility in its first section and for disqualification in its fourth, is intended (1) to preclude other than eligible persons from claiming under the act and (2) to limit payments to those who are eligible where, "upon the determination of the facts", the proof shows the claimant to be disqualified for one of the different periods stated in Section 4.
For the foregoing reason it is my opinion that none of these claimants has brought himself or herself within the classification of eligible claimants under the act and therefore is entitled to the payment of no benefits even after the expiration of the disqualification periods spoken of in the Court's opinion. *Page 530